291 F.2d 755
Thomas HILLSv.John C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas.
No. 6707.
United States Court of Appeals Tenth Circuit.
June 9, 1961.

Appeal from the United States District Court for the District of Kansas.
Christopher R. Brauchli, Denver, Colo., for appellant.
George T. Van Bebber, Asst. U.S. Atty., Kansas City, Kan., for appellee.
Before MURRAH, Chief Judge, and BRATTON and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Affirmed June 9, 1961, without written opinion, on authority of Teague v. Looney, Warden, 10 Cir., 268 F.2d 506; Zavada v. Taylor, Warden, 10 Cir., 285 F.2d 66, and Melton v. Taylor, Warden, 10 Cir., 276 F.2d 913.